 In the Matter Of CONSOLIDATED STEEL CORPORATION, LTD.andAMALGAMATED ASSOCIATION OF IRON, STEEL AND TIN WORKERS OFNORTH AMERICA, LODGE No.2058,THROUGH THE STEEL WORKERSORGANIZING COMMITTEEIn the Matter of CONSOLIDATED STEEL CORPORATION, LTD.andUNITEDWELDERS, CUTTERS AND HELPERS OF AMERICA, INDE-PENDENTCases Nos. R-1145 and R-1929.-Decided August 2, 1940Jurisdiction:steel products manufacturing industry.Investigation and Certification of Representatives:existence of question. con-flicting claims of rival representatives; employer's refusal to accord recognitionto unions and requests that certification be obtained; election necessary.Unit Appropriate for Collective Bargaining:all employees of the Company at itsMaywood plant, including shipping and yard clerks, and excluding clericalemployees employed in the administration department, timekeepers, foremen,subforemen, strawbosses, and pushers, truck drivers, gatemen, and designers,squad leaders, checkers, and detailers in the engineering department.Practice and Procedure:petition filed by one union dismissed where no appro-priate unit within scope of petition.Mr. David Sokol,Mr. Frank Al Mouritsen,andMr.William R.Walsh,for the Board.Gibson, Dunn and Cruicher,byMr. J. Stuart Neary,of Los Angeles,Calif., andAlfredWrightandGordon Hall, Jr., by Mr. Alfred Wright,of Los Angeles, Calif., for the Company.Mr. John Despol, Mr. Leans Dingman,andMr. Ken Hunter,ofLos Angeles, Calif., for the S. W. O. C.Mr. A. H. Petersen,of Los Angeles, Calif., for the Metal TradesCouncil.Mr. Thomas Crowe,of Los Angeles, Calif., for theBoilermakers.Mr. James M. CarterandMr. JimmeGoss, of Los Angeles, Calif.,for the Welders.Mr. John W. Otto,ofMaywood, Calif., for the Association.Mr. Harry Cooper,of counsel to the Board.26 N. L.R. B., No. 4.44 CONSOLIDATED SPEEL CORPORATION, LTD.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASE45On June 23, 1938, Amalgamated Association of Iron, Steel and TinWorkers of North America, Lodge No. 2058, through the Steel WorkersOrganizing Committee, herein called the S. W. O. C., filed with theRegional Director for the Twenty-first Region (Los Angeles, Cali-fornia) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of ConsolidatedSteel Corporation, Ltd., Los Angeles County, California, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section.9 (c) of the National Labor Re-lations Act, 49 Stat. 449, herein called the Act.On October 25, 1938,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide for an appropriate hearing upon duenotice.'On October 26, 1938, the Regional Director issued a notice of hear-ing,, copies of which were duly served upon the Company and theS.W. O. C.2Pursuant to notice, a hearing was hold in Los Angeles, California,from November 10 to December 8, 1938, before Waldo C. Holden, theTrial Examiner duly designated by the Board.During the course ofthe hearing the Company filed an answer to the petition, raising cer-tain jurisdictional and constitutional objections, denying that anyquestion concerning representation of its employees had arisen andpraying that the petition be dismissed.At the hearing Los AngelesCounty Metal Trades Council, herein called the Metal Trades Council,1On October 25, 1938, the Board, pursuant to Article III, Section 10 (c) (2),and Article II, Section 37 (b),ofNational Labor Relations Board Rules and Regulations-Series 1, as amended,ordered this case con-solidated with a complaint case(C-1090)for the purposes of hearing and for all other purposesOn June 21,1940,the Board, pursuant to Article II, Section 36 (d), and Article III, Section 10 (c) (4),of National LaborRelations Board Rules and Regulations-Series 2, as amended,ordered the two cases severed.2Copies of the notice of hearing were also served upon Los Angeles Industrial Union Council,Los Angeles,California,International Brotherhood of Boilermakers,Iron Ship Builders,Welders and Helpers of America,Local Union No. 92, Los Angeles, California, Los Angeles Central Labor Council, Los Angeles, California,International Association of Machinists,Los Angeles, California,and Washington,D C , InternationalUnion of Operating Engineers,Los Angeles,California, OilWorkers Union, Long Beach,California, andPattern Makers Association,Los Angeles,CaliforniaSome of the organizations named appeared at thehearing, asnoted below. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDintervened in behalf of certain labor organizations affiliated with it.3The Board and the Company were represented by counsel, theSW. 0. C. and the Metal Trades Council by their duly authorizedrepresentatives; and all participated in the hearing.Full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded to all parties.Duringthe course of the hearing counsel for the Company moved that theproceeding be dismissedThe Trial Examiner reserved ruling on thismotion.The motion is hereby deniedDuring the hearing the TrialExaminer made rulings on other motions and on objections to theadmission of evidence.The Board has reviewed these rulings andfinds that no prejudicial errors were committed.The rulings, withone exception, are hereby affirmed 'On December 17, 1938, the Company filed with- the Board a requestfor oral argument.On July 17, 1940, the Company withdrew thisrequest.On May 11 and June 11, 1940, respectively, United Welders, Cuttersand Helpers of America, Independent, herein called the Welders,filed with the Regional Director a petition and an amended petition,alleging that a question affecting commerce had arisen concerning therepresentation of employees of the Company, and requesting aninvestigation and certification of representatives, pursuant to Section9 (c) of the Act.On June 21, 1940, the Board, acting pursuant toSection 9 (c) of the Act rind Article III, Section 3, of National Labor3The motion to intervene recited that the Metal Trades Council desired to appear "in behalf of each of itsaffiliated craft unions."The prayer that the motion be granted was made by the Metal Trades Counciland its "affiliated unions signatory hereto "The Trial Examiner stated at the time lie granted the motionthat, as he read it, it related only to intervention by the Metal Trades Council in behalf of certain affiliatedunions and that "as the motion now stands, the right to intervene would not include the right to representindividuals not members or interested through one of the labor unions set forth on the second page of theexhibit '; In addition to the Metal Trades Council the following labor organizations signed the motion tointervene International Brotherhood of Boilermakers, Iron Ship Builders, Welders and Helpers of America,Local Union No 92, herein called the Boilerisiakers, International Association of Bridge, Structuraland Ornamental Iron Workers, Local Unions Nos 416, 433, and 509, herein respectively called Bridge WorkersLocals 416, 433, and 509, International Association of Machinists, Local Union No 311, herein called theMachinists, International Hod Carriers, Building and Common Laborers Union of America, Local UnionNo 345, herein called the Hod Carriers, International Union of Operating Engineers, Local Union No 523,herein called the Engineers, United Association of Plumbers and Steam Fitters of the United States andCanada, Local Union No 465, herein called the Plumbers, Sheet Metal Workers International Association,Local Union No 108, herein called the Sheet Metal Workers, International Brotherhood of Electrical Work-cis,Local Union No 83, herein called the Electrical Workers, International Brotherhood of Blacksmiths,Diop Forgers and Helpers, Local Union No 212, herein called the Blacksmiths, and Brotherhood of Painters.Dccoiators and Paper Hangers of America, herein called the PaintersEach of the organizations named isaffiliated with the Metal Trades Council except the Hod Carriers, the Plumbers, and the PaintersDuringthe course of the hearing the Metal Trades Council made certain claims in behalf of International Brother-hood of Teamsters, Chauffeurs. Stablemen, and Helpers of America, herein called the Teamsters, a labororganization neither affiliated a ith the Metal Trades Council nor included in the motion to interveneTherepresentative of the Metal Trades Council stated with reference to the above organizations not affiliatedwith the Metal Trades Council that "those unions all has e signified their intention of going along with theMetal Trades CouncilMost of them have signed this petition of intervention that they wanted to comein "We consider the Metal Trades Council as having intervened in behalf of all the labor organizationsnamed in this footnoteiOne ruling of the Trial Examiner, hereinafter noted, was erroneous, and s therefore not affirmedHow-ever, this ruling was not prejudicial CONSOLIDATED STEEL CORPORATION, LTD.47RelationsBoard Rules and Regulations-Series 2, as amended,ordered an investigation in the proceeding based upon the petition oftheWelders (Case No. R-1929), authorized the Regional Director toconduct it and to provide for an appropriate hearing upon due notice,and further ordered that the proceeding based upon the petition ofthe S. W. O. C. (Case No. R-1145) and Case No. R-1929 be con-solidated and that the record in Case No. R-1145 be reopened forfurther hearing.On June 22, 1940, the Regional Director issued a notice of hearinginCase No. R-1929 and a notice of further hearing in Case No.R-1145, copies of both of which were duly served upon the Company,the S. W. O. C., the Metal Trades Council, the Welders, and Employ-ees Association,of Consolidated Steel Corporation, Ltd., herem calledthe Association, a labor organization claiming to represent employeesdirectly affected by the investigation.'Pursuant to notice, a hearing in the consolidated cases was held onJune 27 and 28, 1940, at Los Angeles, California, before William R.Walsh, the Trial Examiner duly designated by the Board. TheBoard, the Company, the Association, the S. W. O. C., the Welders,theMetal Trades Council, and the Boilermakers were represented bycounsel or other duly authorized representatives, and participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.At the close of the hearing the S. W. O. C.moved that the Board refrain from placing the name of the MetalTrades Council upon the ballot in any election which might bedirected.'The motion is hereby denied.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Pursuant to leave granted by the Board to all parties, the S. W. O. C.on July 5, and the Association on July 18, 1940, filed briefs with theBoard.Upon the entire record in the cases, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS' OF THE COMPANYConsolidated Steel Corporation, Ltd., is a California corporationwhose office and principal place of business is in Los Angeles County,5Copies of the notices of hearing were also served upon all the organizations named in footnotes 2 and 3,except the Teamsters6The SW 0 C movedthat the American Federation of Labor organization be stricken from theballot " It is clear that the motion as stated above is what was intended 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDCalifornia.At its Los Angeles County plant,' the Company is engagedin the manufacture, fabrication, processing, selling, and distributionof boilers, structural steel products, steel derricks, rotary kilns, oilrefinery equipment, welded and riveted pipe, reinforcing steel, truckbodies, tanks, and other steel products.Between January 1, 1937, and June 30, 1938, the Company pur-chased materials for use by it at the Maywood plant having anaggregate tonnage of more than 74,166.8, at an aggregate purchaseprice of $4,295,528.Of such materials, more than 40,482.4 tons,having a purchase price of $2,324,837.28, were shipped to the Com-pany's plant from the States of Arizona, Alabama, Connecticut,Delaware, Indiana, Illinois,Maryland,Michigan,Nevada,NewJersey,New York, Missouri, Ohio, Oregon, Pennsylvania, Washing-ton,Wisconsin, andWest Virginia.Between January 1, 1937, and June 30, 1938, the Company soldproducts having an aggregate tonnage of 57,978.7, at an aggregateselling price of $8,246,461.67.Of such products, 2,805.8 tons, havingan aggregate sales price of $696,963.52, were delivered to purchasersin the States of Arizona, Nevada, New Jersey, New Mexico, Oregon,Utah,Washington, and Wyoming, in the Territories of Alaska andHawaii, in the Philippines, and in Arabia, Java, and South America.At the June 1940 hearing counsel for the Company stated that theCompany was not contesting the instant proceeding upon juris-dictional grounds.H. THE ORGANIZATIONS INVOLVEDAmalgamated Association of Iron, Steel and Tin Workers of NorthAmerica, Lodge No. 2058, through the Steel Workers OrganizingCommittee, is a labor organization affiliated with the Congress ofIndustrialOrganizations, admitting to its membership productionand maintenance employees of the Company, excluding executiveand certain supervisory employees, clerical and office employees,draftingemployees, timekeepers, employees in the engineeringdepartment, garage mechanics, truck drivers, gatemen, and employeeswho work outside the plant the greater part of the time.Employees Association of Consolidated Steel Corporation, Ltd.,isan unaffiliated labor organization admitting to its membershipemployees of the Company, except certain supervisory employees.United Welders, Cutters and Helpers of America, Independent, isan unaffiliated labor organization admitting to its membership personsworking as welders, cutters, and helpers in the Los Angeles metro-politan , area.7Theplantwith whichthe instant cases are solely concerned is referredto in therecord, and hereinafter,as the Maywood plant CONSOLIDATED STEEL CORPORATION, LTD.49Los AngelesCounty MetalTrades Council is a labor organizationaffiliated with theMetalTrades Department of the American Federa-tion of Labor.The Metal Trades Council is composed of affiliatedlabor organizations in Los Angeles County, California,on whose be-half it is authorized to act for the purposes of collective bargaining.International Brotherhood of Boilermakers, Iron Ship Builders,Welders and Helpers of America,Local Union No. 92; InternationalAssociation of Bridge,Structural and Ornamental Iron Workers,Local Unions Nos. 416, 433,and 509; International Association ofMachinists, Local Union No. 311; International Union of OperatingEngineers,Local Union No. 523; Sheet Metal Workers InternationalAssociation,LocalUnion No. 108;InternationalBrotherhood ofElectricalWorkers, Local Union No. 83;and International Brother-hood of Blacksmiths,Drop Forgers and Helpers,Local Union No.212 are labor organizations affiliated with the American Federationof Labor and the Metal Trades Council,admitting to their member-ship employees of the Company,excluding executives,certain super-visory employees,office and clerical employees,and employees inthe engineering departmentInternational Hod-Carriers,Building and Common Laborers Unionof America,Local Union No. 345; United Association of Plumbers andSteam Fitters of the United States and Canada, Local Union No. 465;Brotherhood of Painters,Decorators,and Paper Hangers of America;and International Brotherhood of Teamsters,Chauffeurs,Stablemen,and Helpers of America8are labor organizations affiliated with theAmerican Federation of Labor, admitting to their membership em-ployees,of the Company,excluding executives,certain supervisoryemployees, office and clerical employees, and employees in the engineer-mg department.,III.THE QUESTION CONCERNING REPRESENTATIONIn June 1938 the S. W. O. C., claiming to represent a majority of theCompany's employees at the Maywood plant, requested the Companyto recognize it as their exclusive collective bargaining representative.The Company, questioning its- claim of majority representation,refused it such recognition.On June 23, 1938, the S. W. O. C. filedits petition herein, alleging that a question concerning representationhad arisen.sAt various times between January and June 1940, the Welders,claiming to represent employees of the Company, unsuccessfullysought to negotiate a collective bargaining agreement with the Com-8While the full name of this organization does not appear in the record, it is evident from the testimonythat the organization named is the one involved.4See Section V,infra,for a discussion of the history of self-organization and collective bargaining in theplant and of the showing made at the hearing as to the representation of employees by the S. W. O. C. andthe other labor organizations here involved. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDpany.On May 11 and June 11, 1940, respectively, the Welders filedherein its petition and amended petition,alleging that a question con-cerning representation had arisen.The Metal Trades Council and the Association each claim to repre-sent employees of the Company.The Company desires that the Board designate the collectivebargaining representative of its employees.We find that a question has arise} concerning representation ofemployees of the CompanyIV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATIONUPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribedin Section I above,has a close, intimate,and substantialrelation to trade, traffic,and commerce among the several States andwith foreign countries,and tends to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE APPROPRIATE UNITThe S. W. O. C., the Metal Trades Council, and the Associationcontend that the appropriate unit for the purposes of collective bar-gaining is composed of the employees at the Company's Maywoodplant, excluding clerical employees in the administration departmentof the Maywood plant, timekeepers, supervisory employees, and truckdrivers.At the 1938 hearing the Company urged that a substantiallysimilar unit was appropriate.The Welders claim that all employees at the Maywood plant en-gaged in oxy-hydrogen, oxy-acetylene, and electric arc welding, andgas flame cutters, such employees appearing on the Company's payroll as welders,, tack welders, auto welders,'0 and burners, excludingforemen, subforemen, and other supervisory employees and excludingoperators of spot welding machines; constitute an appropriate unit.1.History of self-organization and collective bargainingThe S. W. O. C. has been 'engaged in organizing the Company'semployees since January 1937.Ithas sponsored organizationalmeetings, conducted one or more membership drives, and formed alocal lodge.For more than 2 years it has dealt with the Companythrough its grievance committee on a plant-widebasis,with respectto grievances.It has submitted to the Company a proposed collec-tive bargaining agreement.At the 1940 hearing the Trial Examiner10Auto welders are operators of automatic welding machines CONSOLIDATED STEEL CORPORATION, LTD.51stated, upon a check of the S. W. O. C.'s financial records against theCompany's pay roll of June 14, 1940, that 380 names on the financialcards appeared on the pay roll, which contains the names of approxi-mately 637 employees within the unit sought by the S. W. O. C.11At this hearing there was introduced into evidence a statement oftheRegional Director showing that he found, upon a check ofS.W. O. C. authorization cards against the pay roll, that 22 nameson the cards appear on the pay roll within the unit sought by theWelders, consisting of approximately 87 employees.The Association was organized in 1933. It has at various timesdealt with the Company on a plant-wide basis concerning grievances,wages, hours, and working conditions. It has on two occasions sub-mitted to the Company proposed collective bargaining agreements.At the 1940 hearing the Trial Examiner stated, upon a check ofAssociation membership application cards against the June 14, 1940,pay roll, that 294 names on the cards appear on the pay roll.At the 1938 hearing the Metal Trades Council introduced the follow-ing evidence regarding the history and extent of organization at theplant by its various member craft unions:(a)The Boilermakers unsuccessfully attempted to organize theCompany's employees at the plant in 1933.The nucleus of a localorganizationwas formed and lasted a few months. The Boiler-makers' representative testified that since 1933 his union had doneorganizational work at the plant "only through our membership inwhat members we have had in the plant." The Boilermakers hasnever requested of the Company recognition as bargaining repre-sentative. 'InNovember, 1938 the Company had in its employbetween 340 and 370 plant employeesPetitions dated November 1,1938, designating the Boilermakers as bargaining representative, andcontaining 29 signatures, were introduced in evidence.Twelve orthirteen of these signatures are shown to be those of employees whowere working for the Company at its plant on or about the date ofthe petitions.Thirteen of the remaining signatures on the petitionsare those of plant employees whose names appear only on an earlierpay roll.(b)Bridge Workers Local 509 is the only one of the three BridgeWorkers locals admitting to membership plant employees of theCompany.Local 509's representative at various times in 1937 and1938 distributed handbills at the Company's plant gates and visitedemployees at their homes, for organizational purposes. Its repre-sentative testified that his organization had 15 or 20 members at theplant.Local 509 has never had any contact with the Company11The Trial Examiner did not check the dates on the S. W 0 C cards or on the Association cards,referred tobelow. 52DECISIONSOF NATIONALLABOR RELATIONS BOARDregarding the working conditions of its members,nor has it everrequested recognition of the Company as a collective bargainingrepresentative.(c)The Machinists'representative testified that his organizationhad members at the plant,and that organization by the Machinistsamong the Company's employees had proceeded"around the regularchannels" for a number of years.The Machinists has never requestedof the Company recognition as a collective bargaining representative.Its representative stated he had never had any contact with theCompany.(d)All eight employees doing gunnite work for the Company atthe time of the 1938 hearing were members of the Hod Carriers.The particular work on which they were engaged was in the process ofcompletion during the course of that hearing.At the commence-ment of the gunnite operation the Company had agreed orally toobtain all employees for that work from the Hod Carriers and to payitswage scale.(e)The Engineers'representative testified that his organizationhad three members in the Company's employ who worked half ofthe time at the Maywood plant and half of the time outside the plant.He further 'testified that no members of his organization have beenengaged in "organizing activities" at the plant.The Engineershas never asked for "bargaining rights" for its membership at theplant.(f)The Sheet Metal Workers, Blacksmiths, ElectricalWorkers,Painters, and Plumbers had no membership among employees at theMaywood plant at the time of the 1938 hearing and there is no evidencethat any of these organizations ever engaged in organizational activityat the plant.The Welders was formed on June 8, 1939, and has since been en-gaged in organizing employees of the Company. It has carried onnegotiationswith the Companyregarding the wages and workingconditions of its members at the plant and has submitted to the Com-pany a proposed exclusive collective bargaining agreement.At the1940 hearing there was introduced into evidence a statement of theRegional Director showing that he found, upon a check of the welders'authorization cards against the June 14, 1940, pay roll, that of the87 employees named on this pay roll within the unit contended for bytheWelders, 54 appear to have signed Welders' authorization cards.The business representative of the Welders testified that the Weldershad a membership of several hundred in the Los Angeles metropolitanarea; that it has carried on contract negotiations with other employers;and that it has secured wage increases in several other plants. i .,CONSOLIDATED STEEL CORPORATION, LTD.53,2. :The unit claimed by the WeldersThe" Maywood plant is divided into the following departments:structural shop, light, shop, welding shop, blacksmith shop, reinfore-ing shop,, hull fabrication, receiving yard, and machine shop.Onelobmay require operations in several departments.Welders andburners, or, either, work in the various departments throughout theplant, on jobs requiring close cooperation with other employees in thesedepartments, such as, ,fitters, layer-outs, machinists, riveters, drill-_press operators,sheet metal workers, etc.Thus, on June 14, 1940,there were 32 welders in the welding shop, 19 in the light shop, 11 inthe structural shop, 6 in the hull-fabrication shop and 1 in the reinforc-ing shop.' 'Burners are to be found in the welding shop, receivingyard,' and structural' shop.'One subforeman'in; the welding shop and one in the light shop havesupervision solely over the welders in those departments.Thesesubforemen,' among others, are under the supervision of the generalforemen' in their'departinents.In the departments other than thelight and welding shops, the general 'foremen have direct charge ofthe' weld'er's as wellas ofall the other employees in their particular'departments.-,In general there appears to be considerable interchangeability ofemployees among various departments and types of work done at the,plant. !Like, other employees, welders at the plant are at times trans-'ferred,.from one department to another.The business agent of theWelders; testifying regarding the work of welders generally, admitted.that some welders do work besides welding, such as laying out, bucklingup, and , similar , work.Although welders at the Maywood plantappear,for the most part to engage,in welding only, they do a littlechipping, incidental to their-welding work, and welders and burners,are at timestransferred to the position of general helper.''In, support of'its claim that a unit of welders and burners is appro-priate, the Welders introduced evidence to show (1) that welders con-sider,themselves to be skilled craftsmen and have in the past madeefforts invarious parts of the United States to form and maintainorganizations'of welders; (2) that a ' person requires training, experi-ence, and skill before, qualifying as an all-around welder; (3) that aperson isrequired to take various welders' tests to qualify for certaintypes of welding work such as aircraft welding for the United StatesAir Corps; (4) that an apprenticeship system has been set up in thefield of aircraft welding and that the Welders was seeking to gainrecognitionof welding as an apprenticeship trade; (5) that Federal,State and city governments have given civil service examinations inthe field of welding; (6) that welders at the Company's plant receivesubstantially the same rates of pay as skilled craftsmen; (7) that the323429-42-vol. 26-5 54DECISIONS OF NATIONAL LABOR RELATIONS' BOARD1940 census has a separate occupational classification for "weldersand flame cutters"; (8) that welders are subject to particular occupa-tional hazards and that insurance rates for welders are higher thanthose for ordinary industrial craftsmen; and (9) that the Unit'e'd'Air-craftWelders of America, another independent labor organizationofwelder's in Southern California, has succeeded in bettering theconditions of welders in the aircraft industry, has negotiated contractswith several aircraft manufacturers, and has been certified by theBoard as exclusive bargaining representative in throe cases."lliMatter of Great Lakes EngineeringWorksandWelders Inter-national Association,"the Board said:In most industries welding and burning are operations per-formed by skilled workmen ill connection with their work. in a.broader field, as for example, the craft of boiler making.,Weldingand burning are performed in comnection-with the constructionand repair of boilers which- requires, in addition, craftsmenparticularly skilled in other operations.. This is also ,true ofnearly every industry requiring use of the burning or weldingprocess.Consequently, welders and burners, or either,alone,do not constitute a distinct craft and are in most cases necessarilymerged into crafts with which their work is associated.In that case the Board recognized an exception, to the general ruleupon a showing that the welders and burners there involved'had beensegregated into one department under one foreman for a period' of 20years.Chairman Madden is of the opinion that the instant casepresents no reason for departure from the rule.'4'Mr. Edwin S.Smith is of the opinion that the unit claimed by the Welders is inap-propriate for the reasons set forth in his concurringopinion' herein.The petition filed by the Welders will therefore be dismissed.3.The unit claimed by the S. W. 0. C., the Metal Trades Council, andthe AssociationThe S. W. 0. C., the Metal Trades Council, and the Associationagree, except as indicated below, that a unit composed of employee'sat the Company's Maywood plant, excluding clerical employeesemployed in the administration department of the Maywood' plant,,timekeepers, supervisory employees, and truck drivers,isappro-12These cases areifatterofNorthA,nerican Aviation 'IncandUnitedAutomobileWorkers of Ara ' ericalocalNo228,C 10 ,13N L It 13 1134,Matter of Ryan Aeronautical CoandUnited AircraftWelders ofAmerica Inc ,15N 1, K B 812, andhalterof TheDouglas Aircraft Co,, Inc,El SegundoDwzsion'andUnitedAirraftWelders of Aunerica(Independents),16 N L.K 13 93. In each of these cases, unlike the rn-,tant case, the only labor organization opposing the contention for a welders'unit madeno shoe'nig of anysubstantial representation of eniplo)ees in such unit or in any other unitis5N L N B 78814CfMatter of Consolidated Aireroft CorporationandInternationalUnion,United Itutomobile 11' rl,era' ofAmerica,Local No 606, C 1 0 , 7 NL It 13 1061, CONSOLIDATED STEEL CORPORATION, LTD.55priate for the purposes of collective bargaining.15 It was stipulatedat the 1940 bearing by the Association, the Metal Trades Council,the S. W. 0. C., and the Company that shipping and yard clerks maybe included within this unit.We see no reason to alter the unit asagreed upon, except as indicated below.Itwas further- stipulated at the 1940 hearing by the Company,the S. W. 0. C., the Association, and the Metal Trades Council thatforemen and subforemen should be excluded from the unit.However,the -parties did not define which employees were to be excluded assubforemen.At the 1938 hearing the S. W. 0. C. took the positionthat foremen and subforemen appearing on the Company's pay rollin classificationsthree and four should be excluded from the unit.At one point the representative of the Metal Trades Council statedthat it desired the exclusion of only those supervisors having thepowers to hire, discharge, promote, and demote employees.Atanother point, however, he stated that there was, no disagreementover the employees in classification three, who do not have suchpowers.The Company contended that only supervisors with powersto hire, discharge, promote, and demote should be excluded fromthe unit.'The evidence shows that subforemen, strawbosses, or pushers atthe Company's plant appear on the pay roll in both classificationsthree and four.Classification three is entitled "Foremen (notmonthly but shop or field)."Classification four is entitled "Leadersand pushers-shop."These subforemen, strawbosses, or pushers donot have the authority to hire or discharge employees.They do,however, supervise the work of employees under them, give orders tosuch employees, undoubtedly influence decisions affecting dischargesand lay-offs, and are considered supervisors by employees in the plant.In view of the desire of one of the labor organizations involved thatthese supervisory employees should be excluded from the unit, inview of the stipulation to exclude foremen and subforemen enteredinto at the 1940 hearing, and on all the evidence, we will exclude fromthe unit the foremen, subforemen, strawbosses, and pushers whoappear inclassificationsthree and four on the Company's pay roll.16isAt the 1938 hearing,the Metal Trades Council on behalfof the'l'eamsters made certain claims regardingthe truck drivers at the plant.At the 1940 hearing,however, the representative of the Metal Trades Councilstated that at the present time he was not claiming that the truck drivers should be in the appropriate unitiiAt the November 1938 hearing the presidentof the S. W 0 C. testifiedthat employees in classificationsthree and four were not eligible to membership in theSW 0 C Theyare eligible to membership in oneor more of the craft unions affiliated with the Metal Trades CouncilOn cross-examination of the presidentof the S. W. 0 C., the Trial Examiner excluded a line of examination apparently directed toward showingthat certain allegedly supervisory employees,including some of those in classifications three and four, areeligible to membership in the S.W 0. C. We believethis ruling was erroneous.It is not prejudicial,however, since,as we have held, the boundaries of eligibility for membership in a labor organization neednot coincide with the appropriate unit soughtby such laboiorganization for purposes of collective bar-gaining:SeeMatter of Mt VernonCar ManufacturingCompany,a corporationandLocal Lodge No. 1756,AmalgamatedAssociationof Iron, Steel and Tin WorkersofNorth America, affiliatedwith the Committee forIndustrial Organization,11N. L R B 500. 56DECISIONSOF NATIONALLABOR RELATIONS BOARDAt the 1938 hearing the S. W. O. C. contended that gatemen shouldbe excluded from the unit. The Company also desired their'exclusion,since it considered them to be confidential employees:The MetalTrades Council desired their inclusion.The Association''took noposition with respect to the gatemen.At the 1940 'hearing none-ofthe parties changed their position with regard ,to the, gatemen.Thegatemen are eligible to membership in Bridge Workers Local 509.They are not eligible to membership in the S. W: O. C: There arefrom three to five gatemen who are stationed at the plant gates; areuniformed, and carry badges showing their status as special, -deputiesof the sheriff.Their duties consist of watching the gates; and patrol--ling the plant at night.They also inform applicants for jobs whetherthere are any available.Since one of the labor organizations in--volved desires their exclusion, we shall exclude the gatemen from theappropriate unit.-At the 1938 hearing the S. W. O. C. and the Metal Trades Councilappeared to be in agreement that employees in the engineering depart-ment appearing on the Company's 'p ay roll as designers, squad leaders,checkers, and detailers should be excluded from the unit.The Asso-ciation took no position with respect to these engineering departmentemployees.These employees are not eligible to' membership in theS.W. O. C. or in any of the craft unions here involved.At thei1940hearing none of the parties took any position regarding such em-ployees.We find that all employees at the Company's Maywood, plant,including shipping and yard clerks, and excluding` clerical employeesemployed in the administration department, 'timekeepers, foremen,suhforemen, strawbosses, and pushers in classifications three' and fouron the Company's pay roll, truck drivers, gatemen; and designers,squad leaders, checkers, and detailers in the engineering department,constitute a unit appropriate for the purposes of .collective bargainingand that said unit will insure to employees' of the Company the fullbenefit of their right to self-organization and' collective bargainingand otherwise effectuate the policies of, the Act,VI.THE DETERMINATION OF REPRESENTATIVES',We find that the question concerning representation.which hasarisen can best be resolved by an election by secret ballot.The S. W. O. C, claiming that the Metal Trades Council has madeno substantial showing of membership among employees at, the plantand that the Association has made no substantial, showing of currentorganizations are not entitled to places on the ballots.We are of the CONSOLIDATED STEEL CORPORATION, LTD.57opinion that the Metal Trades Council and the Association have madeshowings of membership among the employees at the plant sufficientto'eintitle them to a place on'the ballot.Accordingly, the ballot willcontain the names of the S. W. O. C.; the Metal Trades Council,'' andthe Association.,;The S'.'W. 0.'C. requests that the pay roll of June 14, 1940, be usedfor determining the eligibility of the employees to vote in the election,on the ground that the Company's pay roll is abnormally large and islikely to become' more so.The Company requests that the Boardfollow its usual practice of determining eligibility as of the pay-rollperiod immediately preceding the date of the Direction of Election.The record shows that, at least in the past, there have been consider-able fluctuations in' employment at the plant.However, counsel forthe Company stated at the hearing that there has been no substantialincrease'in employment since January 1, 1940, and that there was noprospect of any immediate substantial increase in the number ofemployee's.The record does not show that the pay-roll date re-quested by'the'S. W. 0. C. is more or less normal than any other date.We'see no'reason to depart from our usual practice, and shall directthat 'the employees eligible to vote shall be those within the appro-priate' unit during the pay-roll period immediately preceding the dateof the Direction of 'Election herein, including those who did not workduring 'such pay-roll period because they were ill or oil vacation andthose who were, then or have since been temporarily laid off,' butexcluding those who have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the enti°crecord in the case, the Board makes the following:CONCLUSIONS OF LAW;,,1.A,question affecting commerce has arisen concerning the repre-sentation, of employees of Consolidated Steel Corporation, Ltd.,Los Angeles County, California, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act.2.All employees of, the Company at its Maywood plant, includingshipping and yard clerks, and excluding clerical employees employedin the administration department; timekeepers, foremen, subforemen,strawbosses, and pushers in classifications three and four on the Com-pany's pay roll, truck drivers, gatemen, and designers, squad leaders,checkers, and' detailers in the engineering department, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.ITIt is evident from the record that the Metal Trades Council and its affiliated craft unions desire that thename of the Metal Trades Council appear on the ballot,and not the names of the craft unions 58DECISIONSOF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the, National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gainingwith Consolidated Steel Corporation, Ltd.,, Los AngelesCounty, California, an election by secret ballot shall be conducted asearly as possible but not later than thirty (30) days from the date ofthis Direction of Election, under the direction and supervision of theRegional Director for the Twenty-first Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among all em-ployees of Consolidated Steel Corporation, Ltd., at its Maywood,plant (Los Angeles County, California), who were employed by itduring the pay-roll period immediately preceding the date of thisDirection of Election, including shipping and yard clerks, employeeswho did not work during such pay-roll period because they were illor on vacation, and employees who were then or have since beentemporarily laid off, but excluding clerical'employees employed in theadministration department, timekeepers, foremen, subforemen, straw-bosses, and pushers in classifications three and four on the Company'spay roll, truck drivers, gatemen, and designers, squad leaders, check-ers and detailers in the engineering department, and those who havesince quit or been discharged for cause, 'to determine whether theydesire to be represented by Amalgamated Association of Iron, Steeland Tin Workers of North America, Lodge No. 2058, through theSteelWorkers Organizing Committee, by Employees Association' ofConsolidated Steel Corporation, Ltd., or by Los Angeles CountyMetal Trades Council, for the purposes of collective bargaining, or bynone of them.ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, the National Labor Relations Board hereby orders- that thepetition for an investigation and certification filed by United Welders,Cutters and Helpers of America, Independent, be, and it hereby is,dismissed.MR.EDWINS.SMITH,concurring:I concur in the foregoing findings of fact, conclusions of law, Direc-tion of Election, and Order. CONSOLIDATED STEEL CORPORATION, LTD.591-fowever, as I stated in theConsolidated Aircraftcase,18 I do notthink that the question of whether or not the welders are, a craft isdeterminative of the issue raised here. I adhere to my belief thatwelders are a class of skilled workers with common economic interestsand that they may, under certain circumstances, constitute a unitappropriate for the purposes of collective bargaining.19In the instantcase, however, in the absence of a history of collective bargaining onbehalf of the welders alone prior to the establishment of bargainingrelationships on an industrial basis, I do not believe that the effective-ness 'of the bargaining power of the great majority of the employeesshould he impaired by splitting off from the industrial unit a separateunit for the welders, even if they constituted a craft or may constitutean appropriate unit under other circumstances."'Mn.WILLIAM M. LEISERSON took no part in the consideration ofthe above Decision, Direction of Election and Order.is7N L R B 1061,1067.19 See my dissent inMatterof The NoveltySteam BoilerWorksand Local101,Welders,Burners,Appren-tices,A F of L, 7 N L R B 969.YU See my dissent inMatter of Allis-ChalmersManufacturing CompanyandInternationalUnion,UnitedAutomobileWorkerof America, Local 248,4 N L R B 159, 175